Citation Nr: 1419267	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-49 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had verified active duty from September 1985 to August 2002.  He had almost 4 years of prior active duty that does not appear to be verified.  As is has no impact on the decision reached herein, further development is not indicated.  His military occupational specialty was a sonar supervisor.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.


FINDING OF FACT

The evidence reasonably establishes that the Veteran's tinnitus had onset during service and has continued since service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, tinnitus was incurred in active military service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).    



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

First, the Board finds that the Veteran has a current disability in the form of tinnitus.  Lay statements and reports to the September 2008 VA examiner reflect complaints of tinnitus.  The VA examiner also found bilateral, non-constant, recurrent tinnitus. The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds, based upon the Veteran's credible reports and the finding of the VA examiner, that the Veteran has a current disability in the form of tinnitus.  Shedden, 381 F.3d at 1167.  

Second, the Board finds that the Veteran experienced in-service acoustic trauma.  In his September 2008 statement, the Veteran reported in-service noise exposure due to mid and high frequency sonar, live firing of weapons aboard a ship, working and living in the vicinity of a carrier flight deck, and the day to day noise of a ship including amplified bells, whistles, alarms, and machinery noise.  The Veteran is competent to report his experiences from service.  38 C.F.R. § 3.159(a)(2).  The Board also finds that his statements are credible as the statements are consistent with the Veteran's military occupational specialty as a sonar supervisor.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board therefore finds that the Veteran experienced in-service acoustic trauma.  Shedden, 381 F.3d at 1167.

Finally, the Board finds that the evidence reasonably establishes that the Veteran's tinnitus had onset during service and has continued since service.  The Veteran was discharged in August 2002.  Prior to his discharge, the Veteran submitted a claim of entitlement to service connection for tinnitus in July 2002.  Subsequently, the record reflects that this claim was withdrawn in July 2002.

The Veteran claims that his tinnitus had onset in service.  With respect to the withdrawn claim, the Veteran states that he is unsure how the claim of entitlement to service connection for tinnitus was withdrawn.  With respect to the tinnitus itself, the Veteran states that he began to experience tinnitus during service including in January 2002 when he was treated for jaw issues that he stated were coupled with tinnitus.

The Veteran also submitted the September 2008 lay statement of his daughter.  She reported in detail that the Veteran had complained of "high pitched whining or squealing noises" in his ears in 1999 and that the Veteran would leave her high school vocal recitals due to complaints of high pitched ringing in his ears.  The Veteran's daughter is competent to report her lay observations of her father and his reactions to stimuli such as a voice recital.  38 C.F.R. § 3.159(a)(2).  The Board finds that her reports are credible based upon the detail of her descriptions.  See Caluza, 7 Vet. App. at 511.

The Veteran is competent to report his current tinnitus symptoms and the onset of his tinnitus.  Charles, 16 Vet. App. at  374.  The Board finds that the Veteran's statements are credible as they are supported by the detailed reports of his daughter.  See Caluza, 7 Vet. App. at 511.

Service records do not overall reflect complaints of or treatment for tinnitus.  Additionally, the December 2008 VA opinion could not determine whether the Veteran's tinnitus was the result of in-service acoustic trauma without resorting to speculation.

Despite this evidence that does not support a finding of service connection, the Board finds that by extending the benefit of the doubt to the Veteran, the evidence reasonably establishes that the Veteran's tinnitus was incurred in active military service.  38 U.S.C.A. § 5107.  The Board therefore finds that service connection is warranted for tinnitus based upon onset during service.  38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


